Claims "shall be filed within one month after said assignment, and all objections thereto within three months after said assignment, unless said judge, upon cause shown, shall give a *Page 214 
further time to any party omitting, not exceeding two months additional; and the accounts . . . shall be rendered within six months after the appointment. . . . The estate shall be closed and a final distribution made within one year from the date of the assignment, unless the judge of probate for good cause, and upon the written consent of a majority in number of the creditors owning a majority in amount of the debts, shall grant further time." Laws 1885, c. 85, s. 5. One object of these provisions is a speedy distribution of the estate among creditors, and the limitation of the time for filing claims is mandatory. Tucker v. Beacham, 65 N.H. 119. The plaintiff did not file his claim within the month, and the time was not extended. For the legal purposes of this case, filing his claim after the prescribed time was the same as not filing it.
By the act of 1889 (c. 100, s. 2), "at any time before the final decree of distribution, any creditor who has not filed his claim within the time prescribed may file proof of his claim, but no decree of distribution made before the filing of such claim shall be reopened for the purpose of including the claim of such creditor therein." This act took effect on its passage, August 16, 1889. It does not purport to give absolute validity or any qualified effect to past filings that were unseasonable and nugatory. The general presumption is, that the operation of a statute concerning either rights or remedies is intended to be prospective only. Rich v. Flanders, 39 N.H. 304, 311, 341, 345, 366, 367; Rowell v. Railroad,59 N.H. 35; Paine v. Railway, 59 N.H. 215; Stilphen v. Stilphen,65 N.H. 126. The dividend of the other creditors would be affected by admitting the plaintiff as a distributee; and the competent evidence does not show a legislative intention that the law of 1889 should operate as a healing act in such a case.
Appeal dismissed.
BINGHAM, J., did not sit: the others concurred.